DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-7 as amended on 7/08/2022 are pending and under examination. 
Claims 8-20 were canceled by Applicants. 
Response to Arguments
Applicant’s arguments filed on 7/08/2022 with respect to claims as amended on 7/08/2022 have been fully considered and are persuasive. 
 The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 6,849,256 (Farmer) and Manley et al. (MJA, May 2007, Vol. 186, No. 9, pages 454-457) has been withdrawn in view of Applicants’ arguments drawn to superior and unexpected effects including VRE inhibition effect of a particular combination consisting of 4 claimed bacteria Bacillus coagulans, Lactobacillus rhamnosus GG,  Lactobacillus reuteri and Lactobacillus acidophilus over theses bacteria alone and over a different combination of 4 bacteria. 
Claims 1-7 as amended on 7/08/2022 are free from prior art of record and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 16, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653